UNITED STATES DISTRICT COURT                UOCUM[Nl
SOUTHERN DISTRICT OF NEW YORK               ELECTRQNICALL Y FILED
                                            DOC# _ _ _ __

DAVID CEPEDA,
                                            DA fE FILED: __   .J&:~~~~
                      Petitioner,            19-cv-2444 (JGK)

          - against -
                                             ORDER
ROBERT MORTON, JR.,

                      Respondent.


JOHN G. KOELTL, District Judge:

     The petitioner has applied for a stay of his petition for

habeas corpus, which he had submitted on July 31, 2019. The

respondent filed a response on August 21, 2019 but the Court has

not received a reply from the petitioner. On November 22, 2019,

the Court extended the time for the petitioner to reply to

December 16, 2019. The Court now extends the petitioner's time

to reply to January 10, 2020. If the petitioner does not file a

reply by that date, the Court will decide the motion to stay on

the papers already submitted.
     The petitioner's time to file a reply to th e underlying

petition for habeas corpus is adjourned until a decision on the

motion for a stay.

SO ORDERED.

Dated:    New York, New York
          December 20, 2019



                'J,.,,   j,
                                 ~ fil(~TL.
                                   United States District Judge
